IN THE SUPREME COURT OF THE STATE OF NEVADA


                  COURTNEY LANGSTON LOWE,                                   No. 67505
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                            FILED
                                    Respondent.                              MAR 1 8 2016
                                                                          TRACE 4( UNDEMAN
                                                                        CLEROL - UPREME COURT
                                                                       By     •            r-e‘
                                                                                  Yo-1/44---
                                                                             DEPUTY CLERK

                             ORDER ADMINISTRATIVELY CLOSING APPEAL

                              This appeal was initiated by the filing of a pro se appeal.
                  Further review of the document submitted in this case reveals a
                  jurisdictional defect. The notice of appeal submitted in this court does not
                  bear the file stamp of the district court clerk. Notices of appeal must be
                  filed in the district court in the first instance.         See NRAP 3(a)(1).
                  Accordingly, we direct the clerk of this court to administratively close the
                  instant appeal and transmit the notice of appeal to the district court clerk.
                              It is so ORDERED.



                                                                                                CA.



                  cc:   Eighth Judicial District Court Dept. 20
                        Courtney Langston Lowe
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPFIEME'COURT
        OF
     NEVADA


(0) 1947A    ae
                                                                                               )4, - 0 3(4 0